—Order and judgment (one paper), Supreme Court, Bronx County (Anne Targum, J.), entered July 1, 1994, after a non-jury trial, which declared that the parties had not entered into a renewal lease and plaintiff was not entitled to damages, unanimously affirmed, without costs.
The court properly found that the writings revealed that defendants never agreed to a renewal lease (see, Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482-483, cert denied 498 US 816). Nor was there evidence that the signator of the letter of April 18, 1991, who negotiated the terms of the renewal lease, had the written authority to bind defendants to a multi-year lease (see, General Obligations Law § 5-703 [2]; Commission on Ecumenical Mission & Relations v Roger Gray, Ltd., 27 NY2d 457). Most importantly, renovation and repair of the building to defendants’ satisfaction, especially the HVAC system, was a condition precedent to the agreement to enter into the lease, which condition was never satisfied. Finally, no new tenancy was created by defendant’s remaining in occupancy as a month-to-month tenant and payment of use and occupancy (see, Real Property Law § 232-c; Akivis v Drucker, 177 AD2d 349, appeal dismissed and lv dismissed 80 NY2d 786). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Williams, JJ.